UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-51225 SearchCore, Inc. (Exact name of registrant as specified in its charter) Nevada 43-2041643 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 26497 Rancho Parkway South Lake Forest, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (855) 266-4663 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Applicable only to issuers involved in bankruptcy proceedings during the preceding five years: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of May 12, 2014, there were 50,168,772 shares of common stock, par value $0.001, issued and outstanding. SEARCHCORE, INC. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 4 ITEM 1 Financial Statements 5 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 30 ITEM 4 Controls and Procedures 30 PART II – OTHER INFORMATION 31 ITEM 1 Legal Proceedings 31 ITEM 1A Risk Factors 31 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 31 ITEM 3 Defaults Upon Senior Securities 32 ITEM 4 Mine Safety Disclosures 32 ITEM 5 Other Information 32 ITEM 6 Exhibits 33 2 PART I – FINANCIAL INFORMATION This Quarterly Report includes forward-looking statements within the meaning of the Securities Exchange Act of 1934 (the “Exchange Act”). These statements are based on management’s beliefs and assumptions, and on information currently available to management. Forward-looking statements include the information concerning our possible or assumed future results of operations set forth under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Forward-looking statements also include statements in which words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “estimate,” “consider” or similar expressions are used. Forward-looking statements are not guarantees of future performance. They involve risks, uncertainties and assumptions. Our future results and shareholder values may differ materially from those expressed in these forward-looking statements. Readers are cautioned not to put undue reliance on any forward-looking statements. 3 ITEM 1Financial Statements SEARCHCORE, INC.
